UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jeriel Alexander,                                                                    5/21/2021

                                  Plaintiff,
                                                               1:19-cv-10004 (JPO) (SDA)
                    -against-
                                                               ORDER
Private Protective Services, Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference on May 21, 2021, at which only Plaintiff appeared, it

is hereby ORDERED, as follows:

       No later than Friday, June 25, 2021, Plaintiff shall (1) file his motion for default

judgment, his affirmation and memorandum of law in support thereof and his affirmation of

service thereof; and (2) serve copies of those documents on Defendant by mailing them to the

following addresses:

       Private Protection Services Inc.
       21300 Oxnard St
       Suite #243
       Woodland Hills, CA 91367

       Private Protection Services Inc.
       Attn: Christian Nguyen
       85 Broad St
       Suite 27-133
       New York, NY 10004

       Plaintiff is advised that templates for the motion, affirmation and affirmation of service

may be found at https://www.nyed.uscourts.gov/sites/default/files/forms/defaultjgm.pdf (at

pages 5-8). Plaintiff is further advised that there is a legal clinic in this District to assist people
who are parties in civil cases and do not have lawyers. The Clinic is run by a private organization

called the New York Legal Assistance Group (“NYLAG”); it is not part of, or run by, the Court

(and, among other things, therefore cannot accept filings on behalf of the Court). An

unrepresented party can make an appointment with NYLAG by following the directions at

https://nylag.org/gethelp/ (after clicking on “Legal Services for Litigants Representing

Themselves in Federal Court”) or by calling 212-659-6190.1

        The Clerk of Court is respectfully requested to mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:          New York, New York
                May 21, 2021

                                                          ______________________________
                                                          STEWART D. AARON
                                                          United States Magistrate Judge




1
 Plaintiff is cautioned not to focus his request for damages on his claim under Title II of the Civil Rights
Act of 1964, as damages are not available under that Title. See, e.g., Alexander v. JP Morgan Chase Bank,
N.A., No. 19-CV-10811 (OTW), 2021 WL 1061833, at *3 (S.D.N.Y. Mar. 18, 2021) (“When a plaintiff brings
a Title II action, ‘he cannot recover damages[.]’” (quoting Newman v. Piggie Park Enters., Inc., 390 U.S.
400, 401-02 (1968))).


                                                     2
